 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10                                WESTERN DIVISION
11
     GARY ZSUPNIK,                           Case No.: CV 18-7911-DMG (GJSx)
12
              Plaintiff,
13                                           ORDER APPROVING STIPULATION FOR
                     v.                      DISMISSAL WITH PREJUDICE [16]
14
     UNITED STATES OF AMERICA,
15
              Defendant.
16

17

18        Having reviewed the parties’ Stipulation for Dismissal with
19   Prejudice and good cause having been shown:
20        IT IS HEREBY ORDERED THAT the above-captioned action is
21   dismissed in its entirety with prejudice.
22        IT IS FURTHER ORDERED THAT the parties shall bear their own
23   attorney’s fees, costs and expenses.
24

25   DATED: February 5, 2019         _____________________________________
                                     DOLLY M. GEE
26                                   UNITED STATES DISTRICT JUDGE
27

28
                                         1
